                  Case 2:15-cr-00119-MCE Document 99 Filed 03/26/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   BRIAN A. FOGERTY
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               2:15-CR-00119-MCE
12                    Plaintiff,
                                                             FINAL ORDER OF FORFEITURE
13           v.
14   ROBERT CHARLES CHAVEZ,
15                    Defendant.
16

17           WHEREAS, on August 8, 2017, this Court entered a Preliminary Order of Forfeiture

18 pursuant to the provisions of 18 U.S.C. § 2253(a), based upon the plea agreement entered into

19 between plaintiff and defendant Robert Charles Chavez forfeiting to the United States the following
20 property:

21                    a)      One HP laptop computer, model AR5B125, serial number 6CF2361KNB.
22           AND WHEREAS, beginning on August 17, 2017, for at least 30 consecutive days, the

23 United States published notice of the Court's Order of Forfeiture on the official internet government

24 forfeiture site www.forfeiture.gov. Said published notice advised all third parties of their right to

25 petition the Court within sixty (60) days from the first day of publication of the notice for a hearing
26 to adjudicate the validity of their alleged legal interest in the forfeited property.

27           AND WHEREAS, no third party has filed a claim to the subject property and the time for

28 any person or entity to file a claim has expired.
                                                         1
29                                                                                         Final Order of Forfeiture

30
                 Case 2:15-cr-00119-MCE Document 99 Filed 03/26/21 Page 2 of 2



 1          Accordingly, it is hereby ORDERED and ADJUDGED:

 2          1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of America

 3 all right, title, and interest in the above-listed asset pursuant to 18 U.S.C. § 2253(a), to be disposed of

 4 according to law, including all right, title, and interest of Robert Charles Chavez.

 5          2.       All right, title, and interest in the above-listed assets shall vest solely in the name of

 6 the United States of America.

 7          3.       The U.S. Marshals Service shall maintain custody of and control over the subject

 8 property until it is disposed of according to law.
 9          IT IS SO ORDERED.

10 Dated: March 25, 2021

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                          2
29                                                                                          Final Order of Forfeiture

30
